               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JOHN ANDREW MUDLOCK,               )
                                   )
               Petitioner,         )
                                   )        1:21CV41
    v.                             )        1:10CR115-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
               Respondent.         )


                                 ORDER

    This matter is before the court for review of the

Recommendation filed on January 28, 2021, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 60.) In the

Recommendation, the Magistrate Judge recommends that this action

be filed and dismissed sua sponte without prejudice to

Petitioner promptly filing a corrected motion on the proper

§ 2255 forms. (Id. at 2.) The Recommendation was served on the

parties to this action on January 28, 2021, (Doc. 61), and

Petitioner filed timely objections and supplemental objections

to the Recommendation, (Docs. 62, 64).

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations




      Case 1:10-cr-00115-WO Document 66 Filed 04/06/21 Page 1 of 3
made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    In his objection, Petitioner clarifies that he is in

custody for a 2019 conviction and that he is not in custody for

the 2010 conviction. (Doc. 62.) However, Petitioner further

clarifies that it is the 2010 conviction that he presently seeks

to challenge under Rehaif v. United States, 588 U.S. ____, 139

S. Ct. 2191 (2019). (Id.) Apparently recognizing the issue with

a § 2255 petition challenging a 2010 conviction for which he is

no longer in custody, Petitioner now requests that this court

construe his letter as a writ of coram nobis. (Doc. 64.) In

fact, the letter has been construed as a petition for a writ of

coram nobis and is proceeding upon the docket in a separate

case. (See 1:20CV1136 Text Order 2/24/2021.)

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination in accord with the Magistrate Judge’s

Recommendation. This court therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 60), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s letter, (Doc. 59), is construed as a motion to

vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255, and that this action be, and is hereby, dismissed


                                 - 2 -



      Case 1:10-cr-00115-WO Document 66 Filed 04/06/21 Page 2 of 3
without prejudice to Petitioner pursuing his pending petition

for a writ of coram nobis in case number 1:20CV1136.

    A Judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 6th day of April, 2021.



                                 __________________________________
                                    United States District Judge




                                 - 3 -



      Case 1:10-cr-00115-WO Document 66 Filed 04/06/21 Page 3 of 3
